EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A portable dispenser for dispensing doses of medication comprising:
a housing having an upper end and a lower end, and a stopper, the upper end of the housing comprising a main opening;
a medication cartridge removably mounted in the housing comprising an upper end, between the upper end of the housing and the lower end of the housing, the medication cartridge for receiving the doses of medication to be dispensed;
a static portion mounted at the upper end of the housing, the static portion comprises pivot shaft and a rotating ejector pivoting about the pivot shaft, the rotating ejector comprising
a rotating-ejector lower end distal from the pivot shaft;
a rotating-ejector upper end distal from the pivot shaft;
a main body and an arm extending from the main body, wherein the rotating-ejector upper end extends from the arm; and
a curved protrusion having two extremities and joined to the arm distal from the main body, wherein the rotating-ejector upper end and the rotating-ejector lower end are at the two extremities of the curved protrusion;
and
a button removably mounted to the upper end of the housing and operatively connected to the static portion, the button being reciprocable along a linear path between a released position and a dispensing position to dispense doses of the medication through the main opening of the housing, wherein when the button is pushed from the upper end of the housing toward the lower end of the housing from the released position to the dispensing position, the button operates the rotating ejector to pivot and the rotating-ejector lower end to hit an uppermost dose of the medication and thereby to dispense a single dose of the medication from the upper end of the medication cartridge through the main opening, and when the button is released and returned from the dispensing position to the released position, the rotating ejector pivots to return to a non-actuated stated while
the doses of medication are biased toward the upper end of the medication cartridge for a subsequent dose of medication to be dispensed, and wherein in the released position the rotating-ejector upper end abuts the stopper…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

The claim 10 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A portable dispenser for dispensing doses of medication comprising:
a housing having an upper end and a lower end, and a stopper, the upper end of the housing comprising a main opening; a medication cartridge removably mounted in the housing comprising an upper end, between the upper end of the housing and the lower end of the housing, the medication cartridge for receiving the doses of medication to be dispensed;
a static portion mounted at the upper end of the housing, the static portion comprises pivot shaft and a rotating ejector pivoting about the pivot shaft, the rotating ejector comprising
a rotating-ejector lower end distal from the pivot shaft; 
the rotating ejector comprises a rotating-ejector upper end distal from the pivot shaft; 
a main body and an arm extending from the main body, wherein the rotating-ejector upper end extends from the arm; and 
a curved protrusion having two extremities and joined to the arm distal from the main body, wherein the ejector upper end and the ejector lower end are at the two extremities of the curved protrusion; 
and 
a button removably mounted to the upper end of the housing and operatively connected to the static portion, the button being reciprocable between a released position and a dispensing position to dispense doses of the medication through the main opening of the housing, wherein when the button is pushed from the upper end of the housing toward the lower end of the housing from the released position to the dispensing position, the button operates the rotating ejector to pivot and the rotating-ejector lower end to hit an uppermost dose of the medication and thereby to dispense a single dose of the medication from the upper end of the medication cartridge through the main opening, and when the button is released and returned from the dispensing position to the released position, the rotating ejector pivots to return to a non-actuated stated while the doses of medication are biased toward the upper end of the medication cartridge for a subsequent dose of medication to be dispensed, and 
wherein in the released position the rotating-ejector upper end abuts the stopper…
…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651